Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 24 November 2020.  Claims 1, 4, 9, 17, 21, 22 have been amended.  Claims 18-19 have been canceled.  Claims 1-17, 20-22 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1-4, 13, 16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woley et al. (US 2012/0124144 A1) in view of Adams (US 2015/0065182 A1) and further in view of Bower et al. (US 2006/0253784 A1).

Claim 1.  Woley discloses a system comprising: one or more processing units; and a computer-readable medium having encoded thereon computer-executable instructions to configure the one or more processing units to: 
receive tolerance data in association with a first client device that corresponds to a first identity of a plurality of identities, the client can implement various client-side filtering techniques to filter some of the messages including client designated filtering criteria; the service provider can obtain feedback from the client indicative of one or more of the delivered messages that have been filtered at the client according to the client designated criteria (P. 0012) filtering criteria can be established to filter messages based on content of a message, keywords, risk ratings (P. 0026) 
that are participating in a multiuser virtual session, services include an instant messaging service to provide instant messages between clients (P. 0020) the server-side filtering criteria are reset after each session (P. 0043), messages ,
wherein the tolerance data indicates at least a tolerance for exposure to a predetermined behavior, filtering can also occur at the client according to a risk rating assigned to a message, and/or content based filtering (P. 0017) filtering criteria can be established to filter messages based on content of a message, keywords, risk ratings (P. 0026), content type (P. 0045), and 
wherein the first client device is communicatively coupled to at least a graphical display output device and an audio output device, content may include various combinations of text, video, ads, audio, multi-media streams, animations, images, web pages, web applications, device applications, content for display by a browser or other device application, and the like (P. 0020); 
monitor communications data associated with the multiuser virtual session to identify an instance of the predetermined behavior generated by a second client device that corresponds to a second identity of the plurality of identities, services include an instant messaging service to provide instant messages between clients (P. 0020); 
determine, based on the tolerance data, that the first identity is intolerant of the instance of the predetermined behavior, filtering can also occur at ; 
in response to determining that the first identity is intolerant of the instance of the predetermined behavior, filter the instance of the predetermined behavior from the communication … to the first identity via at least one of the graphical display output device or the audio output device, the filtering being effective to selectively shield the first identity from exposure to the instance of the predetermined behavior, the messaging service is configured to dynamically create and make use of session-based lists to filter and control messages to describe client designated filtering criteria that can be used to filter messages on the server-side (P. 0021), filtering is initially left to be performed on the client-side by the client wherein messages can be "passed-through" to the clients before feedback to filter messages is gathered from the clients (P. 0027), the feedback at the client including reasons for blocking messages that is employed for the remainder of the session to make determinations and filter messages at the server based on the filter criteria applied previously at the client during the session (P. 0028) the messaging service adds the filtering criteria used by the client to a session-based list used to block particular messages or . 

Woley does not disclose filter the instance of the predetermined behavior from the communication when exposing a remainder of the communication to the first identity, as disclosed in the claims.  However, in the same field of invention, Adams discloses if a user sends a message with profanity, the objectionable words may be scrubbed and symbols such as “@#*+” or humorous words may be substituted or the profane words may be deleted (P. 0080).  Therefore, considering the teachings of Woley and Adams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine filter the instance of the predetermined behavior from the communication when exposing a remainder of the communication to the first identity with the teachings of Woley.  One would have been motivated to combine filter the instance of the predetermined behavior from the communication when exposing a remainder of the communication to the first identity with the teachings of Woley in order to achieve balance between open communication and costly supervision of an immersive online 

Woley does not disclose without shielding a third identity from exposure to the instance of the predetermined behavior, as disclosed in the claims.  However, Woley discloses session-based filtering can be implemented to filter messages in a cooperative manner between a client and service provider such that the service provider does not persistently store state data for the filtering criteria, allowing the service provider to dynamically create session-based lists that are used for a particular session with a client and then discarded, enabling the provider to avoid storing state data that may be used infrequently or not at all by some clients (P. 0023), the messaging service can determine whether a particular message or sender should be blocked by determining whether the message matches or otherwise satisfies other designated filtering criteria established by individual clients or by a community of users (P. 0026), initially, before a session-based list is created, the messaging service delivers messages to the client without performing server-side filtering, instead, filtering is initially left to be performed on the client-side by the client, and messages are "passed-through" to the clients before feedback to filter messages is gathered from the clients (P. 0027) That .  In the same field of invention, Bower discloses User A applies the silence tool on User B so that chat phrases submitted by User B are no longer transmitted to User A while they are in the same chat area during the current session when User A no longer want to listen to offensive or annoying comments by User B, while User B is still able to communicate with all other users (P. 0044).  Therefore, considering the teachings of Woley, Adams and Bower, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine without shielding a third identity from exposure to the instance of the predetermined behavior with the teachings of Woley and Adams.  One would have been motivated to combine without shielding a third identity from exposure to the instance of the predetermined behavior with the teachings of Woley and Adams in order to achieve balance between open communication and costly supervision of an immersive online community (Bower: Abstract) while maintaining community safety standards within an Internet community, with the intention of striking a healthy balance between community safety and open communication (Bower: P. 0008).

Claim 2.  Woley, Adams and Bower disclose the system of claim 1, and Woley discloses session-based filtering can be implemented to filter messages in a cooperative manner between a client and service provider such  and Bower discloses User A applies the silence tool on User B so that chat phrases submitted by User B are no longer transmitted to User A while they are in the same chat area during the current session when User A no longer want to listen to offensive or annoying comments by User B, while User B is still able to communicate with all other users (P. 0044) That is, the combination of Woley and Bower provide the functionality that each user or client may set his or her specific “tolerance” .  Therefore, considering the teachings of Woley and Bower, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the tolerance data further indicates at least another tolerance, that corresponds to the third identity of the plurality of identities, for exposure to the predetermined behavior, and wherein the computer-executable instructions further configure the one or more processing units to: determine, based on the other tolerance, that the third identity is tolerant of the instance of the predetermined behavior; and in response to determining that the third identity is tolerant of the instance of the predetermined behavior, cause an output device of a third client device, that corresponds to the third identity, to expose the instance of the predetermined behavior with the teachings of Woley and Bower.  One would have been motivated to combine the tolerance data further indicates at least another tolerance, that corresponds to the third identity of the plurality of identities, for exposure to the predetermined behavior, and wherein the computer-executable instructions further configure the one or more processing units to: determine, based on the other tolerance, that the third identity is tolerant of the instance of the predetermined behavior; and in response to determining that the third identity is tolerant of the instance of the predetermined behavior, cause an output device of a third client device, that corresponds to the third identity, to expose the instance of the predetermined behavior with the teachings of Woley and Bower in order to achieve balance between open 

Claim 3.  Woley, Adams and Bower disclose the system of claim 1, and Woley further discloses the computer-executable instructions further configure the one or more processing units to: receive an indication of one or more setting adjustments occurring with respect to at least one of the graphical display output device or the audio output device; analyze the communications data to identify a correlation between the one or more setting adjustments and one or more previous instances of the predetermined behavior; and determine the tolerance based on the correlation between the one or more setting adjustments and the one or more previous instances of the predetermined behavior, content may include various combinations of text, video, ads, audio, multi-media streams, animations, images, web pages, web applications, device applications, content for display by a browser or other device application, and the like (P. 0020). 

Claim 4.  Woley, Adams and Bower disclose the system of claim 1, and Bower discloses a user may be warned with a graphical or textual warning if the user is engaging in inappropriate or unacceptable behavior with another user (P. 0043).  Therefore, considering the teachings of Woley, Adams and Bower, it would have been obvious to one having combine cause an output device of the second client device that corresponds to the second identity to expose a session-specific warning to the second identity regarding the predetermined behavior during the multiuser virtual session, wherein the session-specific warning indicates that at least one of the plurality of identities participating in the multiuser virtual session is intolerant of the predetermined behavior and that the second identity is to refrain from exhibiting the predetermined behavior for a duration of the multiuser virtual session with the teachings of Woley, Adams and Bower.  One would have been motivated to combine the session-specific warning indicates that at least one of the plurality of identities participating in the multiuser virtual session is intolerant of the predetermined behavior and that the second identity is to refrain from exhibiting the predetermined behavior for a duration of the multiuser virtual session with the teachings of Woley, Adams and Bower in order to achieve balance between open communication and costly supervision of an immersive online community (Bower: Abstract) while maintaining community safety standards within an Internet community, with the intention of striking a healthy balance between community safety and open communication (Bower: P. 0008).

Claim 13.  Woley and Adams disclose the computer-implemented method of claim 9, but do not disclose the shield module is configured to implement a participant-selective mute function associated with the multiuser virtual session to toggle an individual stream that corresponds to the second client device, between an audible-state and a muted-state, as disclosed in the claims.  However, in the same field of invention, Bower the Silence Tool allows users to decide themselves when they no longer want to listen to an offensive or annoying user and cause the silenced user’s audio to no longer be transmitted to the silencing user (P. 0044)i.e. the user is muted (Claim 3).  Therefore, considering the teachings of Woley, Adams and Bower, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the shield module is configured to implement a participant-selective mute function associated with the multiuser virtual session to toggle an individual stream that corresponds to the second client device, between an audible-state and a muted-state with the teachings of Woley and Adams.  One would have been motivated to combine the shield module is configured to implement a participant-selective mute function associated with the multiuser virtual session to toggle an individual stream that corresponds to the second client device, between an audible-state and a muted-state with the teachings of Woley and Adams in order to achieve balance between open communication and costly supervision of an immersive online community (Bower: Abstract) while maintaining community safety standards within an Internet community, with the intention of striking a healthy balance between community safety and open communication (Bower: P. 0008).

Claim 16.  Woley and Adams disclose the computer-implemented method of claim 9, but do not disclose the generating the shield module is further based on a prediction model that is generated by a machine learning engine based on an analysis of the communications data with respect to settings adjustment data, as disclosed in the the resulting system integrates automated algorithms, human supervision, and peer monitoring to effectively set and maintain community standards, while minimizing the need for constant real-time human supervision (P. 0009), Administrators feedback upon the automated processes, so that the word and phrase lists that make up the filters may evolve along with the language of the community (P. 0021).  Therefore, considering the teachings of Woley, Adams and Bower, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the generating the shield module is further based on a prediction model that is generated by a machine learning engine based on an analysis of the communications data with respect to settings adjustment data with the teachings of Woley and Adams.  One would have been motivated to combine the generating the shield module is further based on a prediction model that is generated by a machine learning engine based on an analysis of the communications data with respect to settings adjustment data with the teachings of Woley and Adams in order to achieve balance between open communication and costly supervision of an immersive online community (Bower: Abstract) while maintaining community safety standards within an Internet community, with the intention of striking a healthy balance between community safety and open communication (Bower: P. 0008).

Claim 22.  Woley, Adams and Bower disclose the system of claim 1, and Bower further discloses issuing multiple graphical or textual warnings to an .  Therefore, considering the teachings of Woley, Adams and Bower, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the computer-executable instructions further configure the one or more processing units to: cause an output device of the second client deice associated with the second identity to expose a session-specific warning regarding the predetermined behavior during the multiuser virtual session; identify another instance of the predetermined behavior that is generated by the second client device associated with the second identity after the session-specific warning is exposed; and suspend a communications functionality of the second client device with respect to the first client device for a predetermined amount of time based at least in part on the identification of the other instance of the predetermined behavior with the teachings of Woley, Adams and Bower.  One would have been motivated to combine wherein the computer-executable instructions further configure the one or more processing units to: cause an output device of the second client deice associated with the second identity to expose a session-specific warning regarding the predetermined behavior during the multiuser virtual session; identify another instance of the predetermined behavior that is generated by the second client device associated with the second identity after the session-specific warning is exposed; and suspend a communications functionality of the second client device with respect to the first client device for a predetermined amount of time based at least in part on the identification of the other instance of the predetermined behavior with the teachings of Woley, Adams and Bower in order to achieve balance between open .

Claim(s) 9, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woley et al. (US 2012/0124144 A1) in view of Adams (US 2015/0065182 A1).

Claim 9.  Woley discloses a computer-implemented method, comprising: 
receiving, from a first client device, tolerance data that indicates a tolerance for exposure to a predetermined behavior, the tolerance corresponding to a first identity that is associated with a virtual session service, the client can implement various client-side filtering techniques to filter some of the messages including client designated filtering criteria; the service provider can obtain feedback from the client indicative of one or more of the delivered messages that have been filtered at the client according to the client designated criteria (P. 0012) services include an instant messaging service to provide instant messages between clients (P. 0020) filtering criteria can be established to filter messages based on content of a message, keywords, risk ratings (P. 0026) the server-side filtering criteria are reset after each session (P. 0043), messages that match the criteria to be blocked ; 
generating, based on the tolerance data, a shield module for managing an exposure level of the first identity to the predetermined behavior during a multiuser virtual session associated with the virtual session service, the client can implement various client-side filtering techniques to filter some of the messages based on the sender, content, a risk factor, and/or other client designated filtering criteria (P. 0012) to selectively allow or block messages from various entities based on state data that is maintained by the client by making use of an allow list and/or a block list to determine whether to allow or block particular messages, or according to sender reputations, a risk rating assigned to a message, and/or content based filtering, to name a few examples (P. 0017) filtering is initially left to be performed on the client-side by the client by passing messages through to the clients before feedback to filter messages is gathered from the clients (P. 0027) at some point during a session, the message filter may be modified to remove or otherwise change filtering criteria that caused the message to be blocked (P. 0036) The client-side filter is analogous to the claimed shield module and it is clear that the filtering criteria is dynamically set and/or modified
deploying the shield module to manage the exposure level of the first identity during the multiuser virtual session by causing a computing device to: monitor communications data being streamed in association with the multiuser virtual session to identify an instance of the predetermined behavior within a communication originating, from a second client device associated with a second identity, services include an instant messaging service to provide instant messages between clients (P. 0020) to selectively allow or block messages from various entities based on state data that is maintained by the client by making use of an allow list and/or a block list to determine whether to allow or block particular messages, or according to sender reputations, a risk rating assigned to a message, and/or content based filtering, to name a few examples (P. 0017) filtering is initially left to be performed on the client-side by the client by passing messages through to the clients before feedback to filter messages is gathered from the clients (P. 0027) at some point during a session, the message filter may be modified to remove or otherwise change filtering criteria that caused the message to be blocked (P. 0036); 
prevent an output device of the first client device from exposing the instance of the predetermined behavior, to selectively allow or block messages from various entities based on state data that is maintained by the client by making use of an allow list .

Woley does not disclose the predetermined behavior included within the communication while permitting the output device to expose a remainder of the communication to the first identity, as disclosed in the claims.  However, in the same field of invention, Adams discloses if a user sends a message with profanity, the objectionable words may be scrubbed and symbols such as “@#*+” or humorous words may be substituted or the profane words may be deleted (P. 0080).  Therefore, considering the teachings of Woley and Adams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the predetermined behavior included within the communication while permitting the output device to expose a remainder of the communication to the first identity with the teachings of Woley.  One would have been motivated to combine the predetermined behavior included within the communication while permitting the output device to expose a remainder of the communication to the first identity with the teachings of Woley in order to achieve balance between open communication and costly supervision of an immersive online community (Bower: Abstract) while maintaining community safety standards within an Internet community, with the intention of striking a healthy balance between community safety and open communication (Bower: P. 0008).

Claim 10.  Woley and Adams disclose the computer-implemented method of claim 9, and Woley further discloses the computing device comprises the first client device, and wherein deploying the shield module includes transmitting the shield module to the first client device to enable the first client device to manage the exposure level while contemporaneously facilitating participation of the first identity in the multiuser virtual session, Computer-readable media can include communication media (P. 0015) a communication module includes or otherwise makes use of a message filter (P. 0016) modules and techniques may be stored on or transmitted across some form of computer-readable media (P. 0057) the communication module, message filter, may be embodied as one or more instructions and/or logic embodied on some form of computer-readable media (P. 0061) Since the message filter may be embodied on a computer-readable medium that may be transmitted, the message filter may be transmitted to the client. 

Claim 14.  Woley and Adams disclose the computer-implemented method of claim 9, and Woley further discloses the tolerance data indicates a correlation between one or more previous instances of the predetermined behavior and one or more setting adjustments associated with the output device of the first client device, and wherein the shield module is at least partially customized for the first identity based on the correlation, at some point during a session, the message filter may be modified to remove or otherwise change filtering criteria . 

Claim(s) 17, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woley et al. (US 2012/0124144 A1) in view of Bower et al. (US 2006/0253784 A1) and further in view of Adams (US 2015/0065182 A1).

Claim 17.  Woley discloses a system comprising: one or more processing units; and a computer-readable medium having encoded thereon computer-executable instructions to configure the one or more processing units to: 
receive, from a first client device, tolerance data corresponding to at least a first identity of a plurality of identities associated with a virtual environment service, the client can implement various client-side filtering techniques to filter some of the messages including client designated filtering criteria; the service provider can obtain feedback from the client indicative of one or more of the delivered messages that have been filtered at the client according to the client designated criteria (P. 0012) services include an instant messaging service to provide instant messages between clients (P. 0020) filtering criteria can be established to filter messages based on content of a message, keywords, risk ratings (P. , 
wherein the tolerance data indicates an intolerance for a predetermined behavior within a communication session that is facilitated by the virtual environment service, filtering can also occur at the client according to a risk rating assigned to a message, and/or content based filtering (P. 0017) filtering criteria can be established to filter messages based on content of a message, keywords, risk ratings (P. 0026), content type (P. 0045); 
monitor communications data associated with the communication session to identify an instance of the predetermined behavior within a communication that originates from a second client device associated with a second identity of the plurality of identities, services include an instant messaging service to provide instant messages between clients (P. 0020), 
prevent the first client device from outputting the instance of the predetermined behavior to shield the first identity, the messaging service is configured to dynamically create and make use of session-based lists to filter and control messages to describe client designated filtering criteria that can be used to filter messages on the server-side (P. 0021), filtering is .

Woley does not explicitly disclose wherein the communications data corresponds to a substantially live conversation between the plurality of identities during the communication session, as disclosed in the claims.  However, in the same field of invention, Bower discloses applying the system of Bower to real-time .  Therefore, considering the teachings of Woley and Bower, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the communications data corresponds to a substantially live conversation between the plurality of identities during the communication session with the teachings of Woley.  One would have been motivated to combine wherein the communications data corresponds to a substantially live conversation between the plurality of identities during the communication session with the teachings of Woley in order to achieve balance between open communication and costly supervision of an immersive online community (Bower: Abstract) while maintaining community safety standards within an Internet community, with the intention of striking a healthy balance between community safety and open communication (Bower: P. 0008).

Woley does not disclose the predetermined behavior to shield the first identity included within the communication to the first identity while permitting the output device to expose a remainder of the communication to the first identity, as disclosed in the claims.  However, in the same field of invention, Adams discloses if a user sends a message with profanity, the objectionable words may be scrubbed and symbols such as “@#*+” or humorous words may be substituted or the profane words may be deleted (P. 0080).  Therefore, considering the teachings of Woley, Bower and Adams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the included within the communication to the first identity while permitting the output device to expose a remainder of the communication to the first identity with the teachings of Woley and Bower.  One would have been motivated to combine the predetermined behavior to shield the first identity included within the communication to the first identity while permitting the output device to expose a remainder of the communication to the first identity with the teachings of Woley and Bower in order to achieve balance between open communication and costly supervision of an immersive online community (Bower: Abstract) while maintaining community safety standards within an Internet community, with the intention of striking a healthy balance between community safety and open communication (Bower: P. 0008).

Claim 18-19. (Canceled) 

Claim 20.  Woley, Bower and Adams disclose the system of claim 17, and Woley further discloses the first client device deploys a shield module during the substantially live conversation to identify the instance of the predetermined behavior, the client can implement various client-side filtering techniques to filter some of the messages based on the sender, content, a risk factor, and/or other client designated filtering criteria (P. 0012) to selectively allow or block messages from various entities based on state data that is maintained by the client by making use of an allow list and/or a block list to determine whether to allow or block particular messages, or according to sender reputations, a risk rating assigned to a message, and/or . 

Claim 21.  Woley, Bower and Adams disclose the system of claim 17, and Bower further discloses issuing multiple graphical or textual warnings to an offending user and after a final warning, removing the user from the chat room (P. 0043, Fig. 6).  Therefore, considering the teachings of Woley, Bower and Adams, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the computer- executable instructions further configure the one or more processing units to: cause an output device of the second client device associated with the second identity to expose a session-specific warning regarding the predetermined behavior during the multiuser virtual session; identify another instance of the predetermined behavior that originates from the second client device associated with the second identity after output of the session-specific warning; and suspend a communications functionality of the second client device with respect to the first client device for a predetermined amount of time with the teachings of Woley, Bower and Adams.  One would have been motivated to combine the computer- executable instructions further configure the one or more processing units to: cause an output device of the second client device associated with the second identity to expose a session-specific warning regarding the predetermined behavior during the multiuser virtual session; identify another instance of the predetermined behavior that originates from the second client device associated with the second identity after output of the session-specific warning; and suspend a communications functionality of the second client device with respect to the first client device for a predetermined amount of time based at least in part on the identification of the other instance of the predetermined behavior with the teachings of Woley, Bower and Adams in order to achieve balance between open communication and costly supervision of an immersive online community (Bower: Abstract) while maintaining community safety standards within an Internet community, with the intention of striking a healthy balance between community safety and open communication (Bower: P. 0008).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woley et al. (US 2012/0124144 A1) in view of Adams (US 2015/0065182 A1) and Bower et al. (US 2006/0253784 A1) and further in view of Campbell et al. (US 2009/0228559 A1).

Claim 5.  Woley, Adams and Bower disclose the system of claim 4, but do not disclose the session-specific warning retains an anonymity of the first identity with respect to the a first instant messaging user is able to rate a second instant messaging user (P. 0040) based on the second user’s use of profanity (P. 0041) and select an anonymous option to be associated with the rating (P. 0044).  Therefore, considering the teachings of Woley, Adams, Bower and Campbell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the session-specific warning retains an anonymity of the first identity with respect to the second identity while indicating that the at least one of the plurality of identities is intolerant of the predetermined behavior with the teachings of Woley, Adams and Bower.  One would have been motivated to combine the session-specific warning retains an anonymity of the first identity with respect to the second identity while indicating that the at least one of the plurality of identities is intolerant of the predetermined behavior with the teachings of Woley, Adams and Bower so that the reporting user may feel more comfortable about notifying the offending user about the behavior without feeling threatened by a confrontation.

Claim 6.  Woley, Adams and Bower disclose the system of claim 1, but do not disclose the multiuser virtual session is an at least partially anonymous multiplayer gaming session that is facilitated, at least in part, by a virtual gaming service, as disclosed in the claims.  However, in the same field of invention, Campbell discloses the IM applications of the invention can be dedicated communication .  Therefore, considering the teachings of Woley, Adams, Bower and Campbell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the multiuser virtual session is an at least partially anonymous multiplayer gaming session that is facilitated, at least in part, by a virtual gaming service with the teachings of Woley, Adams and Bower.  One would have been motivated to combine the multiuser virtual session is an at least partially anonymous multiplayer gaming session that is facilitated, at least in part, by a virtual gaming service with the teachings of Woley, Adams and Bower in order to make Woley more versatile by providing an expanded set of platforms on which Woley runs, and the anonymous feature is provided so that the reporting user may feel more comfortable about notifying the offending user about the behavior without feeling threatened by a confrontation.

Claim 7.  Woley, Adams, Bower and Campbell disclose the system of claim 6, and Bower discloses applying the system of Bower to real-time chat communication (P. 0019) and Campbell further discloses IM communications can include text exchanges, data exchanges, audio exchanges, .  Therefore, considering the teachings of Woley, Adams, Bower and Campbell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine monitoring the communications data to identify the instance of the predetermined behavior includes monitoring a substantially real-time audio stream of the at least partially anonymous multiplayer gaming session to identify a predetermined expletive with the teachings of Woley, Adams, Bower and Campbell.  One would have been motivated to combine monitoring the communications data to identify the instance of the predetermined behavior includes monitoring a substantially real-time audio stream of the at least partially anonymous multiplayer gaming session to identify a predetermined expletive with the teachings of Woley, Adams, Bower and Campbell in order to make Woley more versatile by providing an expanded set of platforms on which Woley runs and communication modes, and the anonymous feature is provided so that the reporting user may feel more comfortable about notifying the offending user about the behavior without feeling threatened by a confrontation.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woley et al. (US 2012/0124144 A1) in view of Adams (US 2015/0065182 A1) and Bower et al. (US 2006/0253784 A1) and further in view of Epstein et al. (US 2015/0309987 A1).

Claim 8.  Woley, Adams and Bower disclose the system of claim 1, but do not disclose the computer-executable instructions further configure the one or more processing units to analyze the communications data to determine whether a context-of-use of the an offensive word classifier can determine a likelihood that a particular term in a text sample is or is not used in an offensive manner in the text sample based on the content of the text sample as a whole rather than considering the term in isolation (P. 0025).  Therefore, considering the teachings of Woley, Adams, Bower and Epstein, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the computer-executable instructions further configure the one or more processing units to analyze the communications data to determine whether a context-of-use of the predetermined behavior is likely offensive to the first identity, wherein determining that the first identity is intolerant of the instance of the predetermined behavior is further based on whether the context-of-use of the predetermined behavior is likely offensive to the first identity with the teachings of Woley, Adams and Bower.  One would have been motivated to combine the computer-executable instructions further configure the one or more processing units to analyze the communications data to determine whether a context-of-use of the predetermined behavior is likely offensive to the first identity, wherein determining that the first identity is intolerant of the instance of the predetermined behavior is further based on whether the context-of-use of the predetermined behavior is likely offensive to the first identity with the teachings of Woley, Adams and Bower in .

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woley et al. (US 2012/0124144 A1) in view of Adams (US 2015/0065182 A1) and further in view of Epstein et al. (US 2015/0309987 A1).

Claim 15.  Woley and Adams disclose the computer-implemented method of claim 9, but do not disclose the shield module further causes the computing device to: monitor at least one of the communications data or historical communications data associated with a previous multiuser virtual session to determine at least one of: a context-of-use of the predetermined behavior with respect to the first identity, or a frequency-of-use of the predetermined behavior during at least one of the multiuser virtual session or the previous multiuser virtual session ; and determine whether the first identity is at least partially intolerant of the predetermined behavior based on at least one of the context-of-use or the frequency-of-use, as disclosed in the claims.  However, in the same field of invention, Epstein discloses an offensive word classifier can determine a likelihood that a particular term in a text sample is or is not used in an offensive manner in the text sample based on the content of the text sample as a whole rather than considering the term in isolation (P. 0025), the classifier may also be trained to consider information about a user who generated the text sample and/or an explicit or implied categorization of the .  Therefore, considering the teachings of Woley, Bower and Epstein, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the shield module further causes the computing device to: monitor at least one of the communications data or historical communications data associated with a previous multiuser virtual session to determine at least one of: a context-of-use of the predetermined behavior with respect to the first identity, or a frequency-of-use of the predetermined behavior during at least one of the multiuser virtual session or the previous multiuser virtual session ; and determine whether the first identity is at least partially intolerant of the predetermined behavior based on at least one of the context-of-use or the frequency-of-use with the teachings of Woley and Adams.  One would have been motivated to combine the shield module further causes the computing device to: monitor at least one of the communications data or historical communications data associated with a previous multiuser virtual session to determine at least one of: a context-of-use of the predetermined behavior with respect to the first identity, or a frequency-of-use of the predetermined behavior during at least one of the multiuser virtual session or the previous multiuser virtual session ; and determine whether the first identity is at least with the teachings of Woley and Adams in order to provide a more comprehensive system of identifying the predetermined behavior because the predetermined behavior may be determined to be objectionable in some contexts but not objectionable in other contexts.

Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woley et al. (US 2012/0124144 A1) in view of Adams (US 2015/0065182 A1) and further in view of Chakra et al. (US 2009/0100184 A1).

Claim 11.  Woley and Adams disclose the computer-implemented method of claim 10, but do not disclose receiving, from the first client device, a request associated with at least one of initiating the multiuser virtual session or joining the multiuser virtual session, wherein the transmitting the shield module to the first client device is at least partially responsive to the receiving the request from the first client device, as disclosed in the claims.  However, in the same field of invention, Chakra discloses an instant messaging application receives from a third party a policy including one or more disallowed terms in a disallowed terms repository that associates the disallowed terms with at least one action (Ps. 0012, 0013, Fig. 2) the IM monitoring application may either continually access the disallowed terms repository during execution, or import the words in the disallowed terms repository during initiation (P. 0016) and the instant messaging application monitors in real-time words typed .  Therefore, considering the teachings of Woley, Adams and Chakra, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving, from the first client device, a request associated with at least one of initiating the multiuser virtual session or joining the multiuser virtual session, wherein the transmitting the shield module to the first client device is at least partially responsive to the receiving the request from the first client device with the teachings of Woley and Adams.  One would have been motivated to combine receiving, from the first client device, a request associated with at least one of initiating the multiuser virtual session or joining the multiuser virtual session, wherein the transmitting the shield module to the first client device is at least partially responsive to the receiving the request from the first client device with the teachings of Woley and Adams in order to conserve resources by only retrieving, or receiving or downloading, the filters when needed (Woley: P. 0043).

Claim 12.  Woley and Adams disclose the computer-implemented method of claim 9, but do not disclose the computing device comprises the second client device, and wherein deploying the shield module includes transmitting the shield module to the second client device to enable the second client device to manage the exposure level of the first identity to the predetermined behavior while contemporaneously facilitating participation of the second identity in the multiuser virtual session, as disclosed in the claims.  However, in the same field of invention, Chakra discloses an instant .  Therefore, considering the teachings of Woley, Adams and Chakra, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the computing device comprises the second client device, and wherein deploying the shield module includes transmitting the shield module to the second client device to enable the second client device to manage the exposure level of the first identity to the predetermined behavior while contemporaneously facilitating participation of the second identity in the multiuser virtual session with the teachings of Woley and Adams.  One would have been motivated to combine the computing device comprises the second client device, and wherein deploying the shield module includes transmitting the shield module to the second client device to enable the second client device to manage the exposure level of the first identity to the predetermined behavior while contemporaneously facilitating participation of the second identity in the multiuser virtual session with the teachings of Woley and Adams in order to conserve resources by only retrieving, or receiving or downloading, the filters when needed (Woley: P. 0043).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
Amended claim 1 recites, inter alia: "filter[ing] the instance of the predetermined behavior from the communication when exposing a remainder of the communication to the first identity via at least one of the graphical display device or the audio output device."

Amended independent claims 9 and 17 recites, inter alia: prevent an output device of the first client device from exposing the instance of the predetermined behavior included within the communication while permitting the output device to expose a remainder of the communication to the first identity," (emphasis added). For at least the reasons discussed above with respect to claim 1, Woley and Bower ail to disclose or suggest prevent an output device of the first client device from exposing the instance of the predetermined behavior included within the communication while permitting the output device to expose a remainder of the communication to the first identity."



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177